United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   April 8, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 02-60501
                           Summary Calendar


SANTOS JOSE GUTIERREZ,

                                      Petitioner,



versus

JOHN ASHCROFT,
U.S. ATTORNEY GENERAL,

                                      Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                         BIA No. A76-898-371
                         --------------------

Before JOLLY, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Santos Jose Gutierrez has filed a petition for review of the

Board of Immigration Appeals’ (“BIA”) order, denying him asylum

and withholding of deportation but granting him voluntary

departure.     Gutierrez argues that he was eligible for withholding

of deportation because he demonstrated that was persecuted and

fears persecution by guerillas in Guatemala because he was



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-60501
                                -2-

formerly a member of the Guatemalan military and perceived as

anti-guerilla.

     The evidence does not compel a finding that Gutierrez will

face persecution if he returns to Guatemala, and the BIA's

decision is supported by substantial evidence.   See Girma v. INS,

283 F.3d 664, 666 (5th Cir. 2002); Carbajal-Gonzalez v. INS, 78

F.3d 194, 197 (5th Cir. 1996).

     Although he iterates legal boilerplate regarding asylum,

Gutierrez has failed to brief, and has thus waived, any challenge

to the denial of asylum.   See Strong v. BellSouth Telecomms.

Inc., 137 F.3d 844, 853 (5th Cir. 1998).

     The petition for review is DENIED.